STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re DEMELLO, Minors.                                                December 22, 2015

                                                                      No. 326756
                                                                      Eaton Circuit Court
                                                                      Family Division
                                                                      LC No. 14-019031-NA


Before: GADOLA, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

       Respondent appeals as of right an order terminating her parental rights to the minor
children pursuant to MCL 712A.19b(3)(g) and (j). We reverse.

         Respondent is the mother of three minor children. Respondent and the children’s father
were married when the father left the children and respondent, leading to a divorce. A few years
later, in 2005, respondent left the children with the children’s maternal grandparents, who are the
petitioners in this matter. Respondent left the state, but remained in contact with the children and
petitioners. In 2007, respondent and the children’s father agreed to amend their divorce
judgment to provide petitioners with sole legal and physical custody of the children. The
children remained with petitioners, and respondent continued to visit the children and contact
them via telephone, although she provided no financial support. Petitioners subsequently filed a
petition to initiate child protective proceedings, and the trial court terminated respondent’s
parental rights. Respondent appeals.

       Respondent argues that the court clearly erred in finding that sufficient evidence existed
for the court to exercise jurisdiction over the minor children pursuant to MCL 712A.2. We
agree.

        “To properly exercise jurisdiction, the trial court must find that a statutory basis for
jurisdiction exists.” In re BZ, 264 Mich. App. 286, 295; 690 NW2d 505 (2004). Jurisdiction must
be established by a preponderance of the evidence. MCR 3.972(C)(1); In re BZ, 264 Mich. App.
at 295. “We review the trial court’s decision to exercise jurisdiction for clear error in light of the
court’s findings of fact.” In re BZ, 264 Mich. App. at 295. “A finding of fact is clearly erroneous
if the reviewing court has a definite and firm conviction that a mistake has been committed,
giving due regard to the trial court’s special opportunity to observe the witnesses.” Id. at 296-
297.



                                                 -1-
         “In Michigan, child protective proceedings comprise two phases: the adjudicative phase
and the dispositional phase.” In re Sanders, 495 Mich. 394, 404; 852 NW2d 524 (2014).
“Generally, a court determines whether it can take jurisdiction over the child in the first place
during the adjudicative phase.” Id. A court may take jurisdiction over a child only if “at least
one statutory ground for jurisdiction contained in MCL 712A.2(b)” is proven at an adjudicative
trial or following a plea to the allegations in the jurisdictional petition. In re SLH, 277 Mich. App.
at 669.

      Following an adjudication hearing, the court took jurisdiction pursuant to MCL
712A.2(b)(1), which provides:

       (b) Jurisdiction in proceedings concerning a juvenile under 18 years of age found
       within the county:

       (1) Whose parent or other person legally responsible for the care and maintenance
       of the juvenile, when able to do so, neglects or refuses to provide proper or
       necessary support, education, medical, surgical, or other care necessary for his or
       her health or morals, who is subject to a substantial risk of harm to his or her
       mental well-being, who is abandoned by his or her parents, guardian, or other
       custodian, or who is without proper custody or guardianship.

The court found that, while respondent maintained contact with the children, she failed to
provide proper support. The court referenced, specifically, respondent’s untreated mental health
issues, her refusal to seek public benefits, and her inability to maintain employment. In addition,
the court found that respondent abandoned the children by not voluntarily relinquishing custody
to petitioners.

        Respondent relies on In re Nelson, 190 Mich. App. 237, 241; 475 NW2d 448 (1991), to
support her argument. In Nelson, the respondent left the minor child in the care of her mother,
the petitioner. Id. at 238. No legal arrangement was made between the parties. Id. The
respondent provided no financial support for the child, but remained in contact with the
petitioner and the child. Id. Several years after the respondent left the child, the petitioner
initiated termination proceedings, and the trial court held that it had jurisdiction pursuant to MCL
712A.2(b). Id. at 238-239. The Nelson Court reversed, holding that “the placement by a parent
of a child in a relative’s home where the child receives adequate care does not render the child to
be without custody or guardianship for the purposes of [MCL 712A.2(b)(1)].” In re Nelson, 190
Mich. App. 237, 241; 475 NW2d 448 (1991), citing In re Ward, 104 Mich. App. 354; 304 NW2d
844 (1981) and In re Curry, 113 Mich. App. 821; 318 NW2d 567 (1982).

        We agree with respondent that Nelson directly applies to this case. Respondent left her
children with petitioners, thus providing proper care and custody. Initially, she left the children
without providing petitioners’ legal authority over the children. However, that fact is not
dispositive. “Some parents . . . entrust the care of their children for extended periods of time to
others. This they may do without interference by the state so long as the child is adequately
cared for.” In re Ward, 104 Mich. App. at 359 (citation omitted). Further, respondent eventually
agreed to give petitioners sole legal and physical custody. At the adjudication hearing, the
children’s maternal grandfather testified that respondent did not consent to the custody change.

                                                -2-
However, his later testimony, along with respondent’s testimony, made clear that respondent
signed paperwork relinquishing custody to petitioners. Moreover, it cannot be said that
respondent had “little interest” in the children after leaving them with petitioners, In re BZ, 264
Mich. App. at 295, as all parties agreed that respondent continued to have a close relationship with
the children by calling them on the telephone and visiting Michigan.

        Thus, we agree with respondent that the trial court trial court clearly erred in determining
that there was a preponderance of the evidence supporting jurisdiction in this matter. While
there were concerns about respondent’s ability to personally provide for her children, she did not
leave her children without proper care and custody pursuant to MCL 712A.2(b)(1).
Consequently, the court was without jurisdiction to proceed with the termination of respondent’s
parental rights. Based on our disposition, it is unnecessary to address respondent’s remaining
issues.

       Reversed.

                                                             /s/ Michael F. Gadola
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Karen M. Fort Hood




                                                -3-